309 S.W.3d 345 (2010)
Lonnie D. SNELLING, Appellant,
v.
Etta WILLIAMS, et al., Respondents.
No. ED 93460.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 14, 2010.
Application for Transfer Denied May 25, 2010.
Lonnie Snelling, Saint Louis, MO, for Appellant Acting Pro-Se.
Etta Williams, Saint Louis, MO, for Respondent Acting Pro-Se.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.


*346 ORDER

PER CURIAM.
Lonnie D. Snelling appeals the judgment denying his motion for leave to file a second amended petition and dismissing his original petition with prejudice. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 84.16(b).